MEMORANDUM **
Petitioners, Jose Mariano Velazquez (“Mr.Velazquez”), Maria Ambriz de Velazquez, Claudia Velazquez-Ambriz, and Mariana Velazquez-Ambriz, appeal a final order issued by the Board of Immigration Appeals (“BIA”). Petitioners argue that the revocation of Mr. Velazquez’s visa, or alternatively, the denial of his visa reinstatement claim, was improper because the Immigration and Naturalization Service mishandled Mr. Velazquez’s father’s residency documents from 1981 to 1986. We deny the petition.
We lack jurisdiction to review Petitioners’ visa reinstatement claim because this appeal stems from a removal proceeding. Although 8 U.S.C. § 1252(a) gives this court jurisdiction to review “final order[s] of removal” from the BIA, this jurisdiction does not extend to collateral matters, such as matters relating to the approval and withdrawal of visa petitions. See Elbez v. I.N.S., 767 F.2d 1313, 1314 (9th Cir.1985).
In addition, Petitioners’ visa and estop-pel claims are precluded by the doctrines of res judicata and collateral estoppel. See Kourtis v. Cameron, 419 F.3d 989, 994 (9th Cir.2005) (collateral estoppel); Tahoe-Sierra v. Tahoe Reg’l Planning Agency, 322 F.3d 1064, 1077 (9th Cir.2003) (res judicata). We have rejected Petitioners’ claims in previous cases. Velazquez v. De-more, 59 FedAppx. 984 (9th Cir.2003); Velazquez v. U.S. Dept’ of Justice, Nos. 99-16001, 99-17473, 2000 WL 1032983 (9th Cir. July 17, 2000).
DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.